DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 16 February 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 8, the applicant argued, “…the communication device indicates the CN type to the network during the RRC connection establishment procedure…Mildh teaches…that the communication device choses to attach the 5G-CN and indicates its choice to the LTE eNB. Mildh teaches…that the UE transmits the initial UE message to the CN, after the UE performs the RRC connection Setup procedure. It should be noted that the RRC connection establishment procedure in claim 1 for indicating the CN type is different from the RRC connection Setup procedure in Mildh’s teaching for transmitting initial UE message…Mildh does not teach that the communication device indicates the CN type to the network during the RRC connection establishment procedure…” on pages 9 and 12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶62 and 70 and figures 4A and 4D Mildh clearly teaches indicating a CN type of the at least one CN type to the network during the RRC connection establishment procedure (¶¶62 and 70; figure 4A and 4D: UE indicates CN choice to the network device in an initial signaling message during RRC connection establishment procedure). The RRC connection establishment procedure is well known in the 3GPP specification (see 3GPP TS 36.331 V14.4.0 page 63, §5.3.3, figure 5.3.3.1-1 cited by the applicant in the IDS received 12 November 2018). As specified in 3GPP, RRC connection establishment procedure includes three steps: RRC Connection Request, RRC Connection Setup, and RRC Connection Setup Complete. Figure 4D of Mildh includes these three steps in figure 4D steps 3, 4, and 5. As such, Mildh’s RRC connection setup procedure includes the RRC connection establishment procedure as well known in the art and specified in 3GPP. As such Mildh’s teaching of the UE indicating CN choice to the network device in initial signaling during step 5 occurs during the RRC connection establishment procedure.
Regarding claims 1, 8, and 14, the applicant argued, “…the communication device enters the idle mode from the connected mode, if the second cell does not support the CN type…the communication device enters the idle mode from the connected mode according to the condition that: the second cell does not support the CN type supported by the first cell (i.e., the first cell supports the CN type while the second cell does not)…Mildh teaches…that the UE transits from the RRC_CONNECTED different conditions. In addition, Mildh does not teach that the first cell supports the CN type while the second cell does not either…” on pages 9-10 and 13-15.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶69-70, 80, 95, and 97 and figure 5 Mildh clearly teaches entering an idle mode from a connected mode, if the second cell does not support the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode). Performing an RRC connection setup procedure means that the communication device is entering a connected mode rather than (maintaining) the connected mode. Being in a RRC_CONNECTED state in a first cell, connected to the CN type, reselecting a cell that does not support the CN type, discarding the RAN context, and initiating a RRC connection setup procedure as taught in ¶¶95 and 97 requires the communication device to transition from RRC_CONNECTED to RRC_IDLE to then enter RRC_CONNECTED after completion of the RRC connection setup procedure. As further disclosed in ¶70 and figure 3 a UE in RRC_CONNECTED does not perform RRC Connection Setup, rather a UE in RRC_IDLE performs RRC Connection Setup. Therefore, the communication device enters RRC_IDLE when discarding the RAN context and initiating a RRC connection setup procedure. Furthermore, Mildh ¶80 recites “the terminal device 102 determines whether a second cell…supports the first CN 110 in response to re-selection of the second cell”. As such, Mildh’s reselected LTE cell does not support the 5G-CN. It is for this reason that Mildh’s UE performs RRCConnectionRelease and enters idle mode from the connected mode in order to then perform RRCConnectionSetup.
Regarding claims 1, 8, and 14, the applicant argued, “…the communication device enters the idle mode from the connected mode, if the second cell does not support the CN type…Mildh teaches…that the communication device drops the RAN context and triggers the RRC connection setup procedure towards the LTE cell (e.g., the first cell in claim 1), if the LTE cell does not support the 5G-CN (e.g., the CN type in claim 1)…the communication device performs the RRC connection setup procedure means that the communication device enters the connected mode from the inactive mode or the idle mode…Thus, in claim 1 and Mildh’s teaching, the communication device performs different operations in different states…Mildh does not teach the feature of entering an idle mode from a connected mode, if the second cell does not support the CN type in claim 1…” on pages 10, 13, and 15.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶69-70, 80, 95, and 97 and figure 5 Mildh clearly teaches entering an idle mode from a connected mode, if the second cell does not support the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode). Performing an RRC connection setup procedure means that the communication device is entering a connected mode rather than (maintaining) the connected mode. Being in a RRC_CONNECTED state in a first cell, connected to the CN type, reselecting a cell that does not support the CN type, discarding the RAN context, and initiating a RRC connection setup procedure as taught in ¶¶95 and 97 requires the communication device to transition from RRC_CONNECTED to RRC_IDLE to then enter RRC_CONNECTED after completion of the RRC connection setup procedure. As further disclosed in ¶70 and figure 3 a UE in RRC_CONNECTED does not perform RRC Connection Setup, rather a UE in RRC_IDLE performs RRC Connection Setup. Therefore, the communication device enters RRC_IDLE when discarding the RAN context and initiating a RRC connection setup procedure. Furthermore, the examiner has mapped Mildh’s LTE cell of ¶¶80, 95, 97 to the second cell of claim 1 for this limitation. If .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mildh et al. US 2019/0007874 A1 (hereinafter referred to as “Mildh”) which has the benefit of the filing date from PCT/CN2017/070269.
As to claim 1, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (¶124; figure 12: processor 1211 coupled to memory 1212, and processor 1211 is configured to execute instructions stored in memory 1212) of:
receiving system information from a first cell of a network, wherein the system information indicates at least one core network (CN) type supported by the first cell (¶¶62 and 102; figure 6: UE receives system information from network device, the system information indicating a CN being supported by the network device);

indicating a CN type of the at least one CN type to the network during the RRC connection establishment procedure (¶¶62 and 70; figure 4A and 4D: UE indicates CN choice to the network device in an initial signaling message during RRC connection establishment procedure);
selecting a second cell of the network in a cell selection procedure, after performing the RRC connection establishment procedure (¶¶80, 95, and 104; figures 5-6: UE selects a second cell after being in RRC_CONNECTED state with the first cell);
performing a RRC connection reestablishment procedure with the second cell, if the second cell supports the CN type (¶¶80, 96, and 104; figures 5-6: if the second cell supports the same CN, performing RRC connection reestablishment procedure with selected second cell); and
entering an idle mode from a connected mode, if the second cell does not support the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
	As to claim 2, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	entering the connected mode and detecting a radio link failure, after performing the RRC connection establishment procedure (¶¶71 and 80; figures 4A, 4D, and 5-6: detect radio link failure while in RRC_CONNECTED state after performing RRC connection establishment procedure).
	As to claim 3, Mildh teaches the communication device of claim 1, wherein the CN type is an Evolved Packet Core Network (EPC) or a fifth generation core network (5GC) (¶55; figures 1-2: CN type is EPC or 5G CN).
As to claim 4, Mildh teaches the communication device of claim 1, wherein the first cell and the second cell belong to next generation evolved Node-Bs (ng-eNBs) (¶55: first cell and second cell are both served by LTE access devices that are capable of supporting EPC and/or 5G CN).
	As to claim 5, Mildh teaches the communication device of claim 1, wherein the first cell is different from the second cell (¶55; figure 1: network device 101 serving cell 130 and network device 111 serving cell 140, being different from each other).
	As to claim 6, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	informing at least one of a new CN type and a CN type change to an upper layer, after selecting the second cell which does not support the CN type (¶99; figure 4D: after selecting second cell having supporting 5G CN and not supporting EPC, the UE immediately updates RAN/network about switching from LTE/EPC to NR/5G).
	As to claim 7, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	informing at least one of a new CN type and a CN type change to an upper layer, after transmitting the RRC connection request message to the network (¶99; figure 4D: after selecting second cell having supporting 5G CN and not supporting EPC, UE initiates RRC connection setup procedure towards the NR cell and updates RAN/network about switching from LTE/EPC to NR/5G).
	As to claim 8, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is 
receiving system information from a first cell of a network, wherein the system information indicates at least one core network (CN) type supported by the first cell (¶¶62 and 102; figure 6: UE receives system information from network device, the system information indicating a CN being supported by the network device);
performing a radio resource control (RRC) connection establishment procedure with the first cell, after receiving the system information (¶¶62 and 70; figure 4A and 4D: UE performs RRC connection establishment after access information acquisition);
indicating a first CN type of the at least one CN type to the network during the RRC connection establishment procedure (¶¶62 and 70; figure 4A and 4D: UE indicates CN choice to the network device in an initial signaling message during RRC connection establishment procedure);
selecting a second cell of the network in a cell selection procedure, wherein the second cell does not broadcast a second CN type supported by the second cell (¶¶80, 98-99, 102, and 104; figures 5-6: UE selects a second cell, where the second cell does not broadcast the CN type supported by the second cell but the UE can implicitly determine the CN type supported by the second cell based on the cell type);
performing a RRC connection reestablishment procedure with the second cell, if the second CN type is the same as the first CN type (¶¶80, 96, 98-99, and 104; figures 5-6: if the second cell supports the same CN, performing RRC connection reestablishment procedure with selected second cell); and
entering an idle mode from a connected mode, if the second CN type is different from the first CN type (¶¶69-70, 80, 95, and 97-99; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
As to claim 9, claim 9 is rejected the same way as claim 2.
As to claim 10, Mildh teaches the communication device of claim 8, wherein the first cell belongs to a next generation evolved Node-B (ng-eNB), and the second cell belongs to a 5G Node-B (gNB) (¶¶55, 93, and 98; figure 1: first cell is served by LTE eNB connected to 4G EPC and 5G CN (ng-eNB) and the second cell is served by a 5G gNB).
As to claim 11, claim 11 is rejected the same way as claim 3.
As to claim 12, Mildh teaches the communication device of claim 8, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a gNB and the second cell is different from the first cell to an upper layer, after performing the RRC connection reestablishment procedure (¶98; figure 4E: UE performs RRC connection re-establishment procedure with NR cell (gNB) so that it can update the RAN/network with information including the second cell is served by a gNB different from the LTE access device serving the first cell).
As to claim 13, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a gNB and the second cell is different from the first cell to an upper layer, after selecting the second cell (¶98; figure 4E: after selecting the second cell UE performs RRC connection re-establishment procedure with NR cell (gNB) so that it can update the RAN/network with information including the second cell is served by a gNB different from the LTE access device serving the first cell).
As to claim 14, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is 
receiving system information from a first cell of a network, wherein the system information does not indicate a core network (CN) type supported by the first cell (¶102: UE receives system information from network device, the system information does not indicate a CN type supported by the first cell but indicates a type of network device serving the first cell);
performing a radio resource control (RRC) connection establishment procedure with the first cell, after receiving the system information (¶70; figure 4A and 4D: UE performs RRC connection establishment after access information acquisition);
selecting a second cell of the network in a cell selection procedure, wherein the second cell broadcasts at least one CN type supported by the second cell (¶¶62, 80, 95, 102, and 104; figures 5-6: UE selects a second cell, wherein the second cell broadcasts a CN type supported by the second cell);
performing a RRC connection reestablishment procedure with the second cell, if the at least one CN type comprises the CN type (¶¶80, 96, and 104; figures 5-6: if the second cell supports the same CN, performing RRC connection reestablishment procedure with selected second cell); and
entering an idle mode from a connected mode, if the at least one CN type does not comprise the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
As to claim 15, claim 15 is rejected the same way as claim 2.
As to claim 16, Mildh teaches the communication device of claim 14, wherein the first cell belongs to a 5G Node-B (gNB), and the second cell belongs to a next generation evolved Node-B (ng-eNB) (¶¶55, 90-92, and 95-97; figure 1: first cell is served by a 5G gNB and the second cell is served by LTE eNB connected to 4G EPC and 5G CN (ng-eNB)).
As to claim 17, claim 17 is rejected the same way as claim 3.
As to claim 18, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a ng-eNB and the second cell is different from the first cell to an upper layer, after performing the RRC connection reestablishment procedure (¶96; figure 4E: UE performs RRC connection re-establishment procedure with LTE cell supporting 5G-CN (ng-eNB) so that it can update the RAN/network with information including the second cell is served by a ng-eNB different from the gNB serving the first cell).
As to claim 19, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a ng-eNB and the second cell is different from the first cell to an upper layer, after selecting the second cell (¶¶95-96; figure 4E: after selecting the second cell UE performs RRC connection re-establishment procedure with LTE cell supporting 5G-CN (ng-eNB) so that it can update the RAN/network with information including the second cell is served by a ng-eNB different from the gNB serving the first cell).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469